— Judgment unanimously modified and, as modified, affirmed, without costs, in accordance with memorandum. Memorandum: Defendant appeals from that portion of a judgment of divorce dividing the parties’ property and awarding plaintiff $750 per month as maintenance. The parties, who were married in 1957 and have two grown children, own substantial assets. The court awarded plaintiff the marital residence and furnishings (equity value $72,000), and awarded defendant sole title to his Keogh plan ($57,000). Although the distribution of the remaining assets was not precisely equal, we see no abuse of discretion and affirm the division of marital property. The parties point out, however, that the judgment fails to dispose of two assets: defendant’s household furnishings, valued at $10,000 and acquired after defendant moved out of the marital home but before the divorce; and $23,000 in certificates of deposit reflecting the income on plaintiff’s municipal bonds inherited from her father and thus constituting “separate property” (as defined in Domestic Relations Law, § 236, part B, subd 1, par d, cl [1]). Neither party raises any objection to awarding the other party title to his or her own property, and thus the judgment is modified to provide that defendant shall have sole title to the household furnishings presently in his possession and valued at $10,000. *1167Likewise, plaintiff shall have sole title to the certificates of deposit in her name, valued at $23,000 at the time of trial. On the question of maintenance, we find the sum of $750 to be unsupported by the record. Although this sum roughly approximates plaintiff’s monthly expenses less her earnings, the court failed to take into account the income which will be produced from the various bonds and funds awarded to plaintiff. Therefore, we modify the award of maintenance to $300 per month. (Appeal from judgment of Supreme Court, Oneida County, Lynch, J. — divorce.) Present — Dillon, P. J., Doerr, Boomer and Moule, JJ.